Citation Nr: 0725912	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  06-12 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to cervical spine disorder.

7.  Entitlement to service connection for a left knee 
disorder.

8.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse, Witnesses; W.L., Observer


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to July 
1946.  Thereafter, he served in the New Jersey National Guard 
(Army), but the exact dates of such service remain 
unverified.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Newark, New Jersey.  
It is advanced on the Board's docket.  The decision below 
addresses only the merits of the PTSD service connection 
claim.  The remaining seven issues are REMANDED to the RO via 
the Appeals Management Center, in Washington, D.C.
 

FINDINGS OF FACT

1.  The veteran does not assert, and the record does not 
indicate, that he personally engaged in combat with the 
enemy.  


2.  Neither a corroborated PTSD stressor, nor a PTSD 
diagnosis, is of record.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1154(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.304(f), 4.125 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection - PTSD
 
As noted in the Introduction, the veteran apparently had 
additional service in the New Jersey National Guard (Army), 
after conclusion of active duty in the Marines, from June 
1943 to July 1946.  Based on the Board hearing testimony, the 
veteran appears to have indicated that he had approximately 
two years of National Guard service (see p. 8, transcript); 
however, military personnel records that are now of record 
indicates that he served in the National Guard for one year 
(from January 1947 to January 1948).  The exact dates and 
character of such additional service are not material such 
that the lack of such information is an impediment to the 
Board's decision on this PTSD claim, as explained below, 
although they are relevant to the remaining seven issues that 
are the subject of the remand order.  

Service connection for PTSD requires (a) specific diagnosis 
of PTSD consistent with the American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. (DSM-IV); (b) clinical evidence of an etiological link 
between the diagnosis and an in-service stressor; and (c) 
credible supporting evidence that the stressor occurred.  38 
C.F.R. § 3.304(f) (2006).  

Where personal engagement in combat against the enemy is not 
demonstrated based on official military records, such as 
evidence of receipt of a combat-specific citation or award 
(e.g., Combat Infantryman Badge, Bronze Star Medal with "V" 
device), at least one claimed PTSD stressor must be verified.  
If, however, the evidence establishes combat activity and the 
claimed stressor is related thereto, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, and hardships of such service, then the veteran's 
lay testimony alone may establish the occurrence of the 
claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The veteran's primary military occupational specialty in the 
Marines was as an aircraft mechanic.  He had foreign and/or 
sea service for 10 months and 17 days.  See U.S. Marine Corps 
Report of Separation.  The veteran does not assert that he 
personally had engaged in combat in the Marines.  Nor does 
the record indicate that he did, or that he received any 
combat action citation or award.      

Further, the veteran does not assert a PTSD stressor 
specifically, or emotional or psychic problem in military 
service, whether in the Marines or subsequent National Guard 
service.  The sole contention as to any injury or problem 
during his military service is an incident reportedly during 
National Guard service.  The veteran reported that, in or 
around the summer of 1947 (Board hearing transcript, p. 14), 
his head was struck by a tank hatch, in the course of 
performing certain exercises during a two-week period and as 
a tank commander.  He denied that the head injury resulted in 
cuts, but said that he was rendered unconscious and was 
treated at Fort Dix, Walston Army Hospital.  Board hearing 
transcript, p. 11.  He believes that, as a result of that 
injury, he has some form of neuropsychiatric impairment, 
which, as the clinical records dated within the last several 
years consistently indicate, has been characterized as 
bipolar disorder.  None of those records, which include an 
August 2005 VA compensation and pension (C&P) PTSD 
examination report and various private clinical records, 
indicates that the veteran has ever reported any history of 
combat or non-combat emotional stress or psychological 
problems associated with military service, whether during 
active duty in the Marines or subsequent National Guard 
service, or any clinical impression that a PTSD diagnosis is 
warranted, or history as to prior PTSD diagnosis.  In fact, 
the C&P examiner noted, in August 2005, that the veteran 
himself reported a lengthy history of treatment for bipolar 
disorder; that the veteran does not report any PTSD symptoms; 
and that a diagnosis of bipolar disorder is appropriate.     


Under the circumstances, the Board does not find a basis for 
deferment of a decision on the claim specifically as to PTSD.  
There is no evidence or assertion as to personal engagement 
in combat action.  A PTSD stressor allegation subject to 
deferment pending corroboration effort is not presented.  The 
veteran does not assert PTSD based on personal assault.  
There is neither a current diagnosis of PTSD, nor indication 
the Board can reasonably glean from the record to date that 
the veteran was ever diagnosed with PTSD or even psychiatric 
problem commonly referred to as combat stress (note that PTSD 
was not recognized as a disability for compensation purposes 
before 1980).  Further on that point, the Board has 
considered whether deferment of a decision specifically on 
the PTSD issue is warranted in light of some suggestion that 
the veteran might have had treatment for neuropsychiatric 
problems not limited to bipolar disorder (see, e.g., 
veteran's December 2004 statement), but, even in that 
statement, the veteran himself stated that he has a history 
of treatment for manic-depressive manifestations, which 
appears to be consistent with what recent clinical records 
and reported history show - that the veteran has bipolar 
disorder.  See generally 38 C.F.R. § 4.130 (2006), Diagnostic 
Codes 9431 through 9435 (mood disorders, which include 
bipolar disorder and major depressive disorder).  Moreover, 
it is apparent from a review of the Board hearing transcript, 
and in particular, the representative's presentation and 
argument, that, although appeal is before the Board on PTSD 
and bipolar disorder (see discussion on a procedural issue 
associated with bipolar disorder in the remand order, below), 
what the veteran actually has and for which he seeks 
compensation is the latter.       

For the purposes of a PTSD service connection claim, unless 
the veteran is shown to have served in combat through 
official service records or combat citations, not 
demonstrated or asserted in this case, the veteran bears the 
burden of advancing a PTSD stressor that can be verified to 
some extent, although not as to every single detail.  38 
C.F.R. § 3.159(c)(2)(i) (2006); see also Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (corroboration of every 
detail of a stressor, such as a veteran's direct, personal 
involvement in the stressful incident, may not be necessary 
in some circumstances).  And, further, the evidence must show 
a diagnosis of PTSD supported by clinical evidence that the 
diagnosis is associated with a verified stressor.  None of 
those requirements is met.  Because those evidentiary 
requirements are not met, the Board concludes that the 
preponderance of the evidence is against service connection 
for PTSD.  The claim is denied.    

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In July 2004, before issuing the rating decision from which 
this appeal arises, VA sent the veteran a letter explaining 
the basic evidentiary requirements for service connection.  
That letter explained the veteran's and VA's respective claim 
development responsibilities.  The veteran was advised that, 
if he identifies the sources of evidence pertinent to his 
claim (the letter provided examples of the types or evidence 
that might be deemed pertinent), then VA would assist him in 
securing the evidence from those sources.  He was informed 
that, notwithstanding VA's duty to assist him in 
substantiating his claim, he ultimately is responsible for 
ensuring that his claim is substantiated with requisite 
evidence not in federal custody.  He also was informed that 
he may submit any evidence in his possession if he believes 
that it is pertinent to his claim.      

The Board is aware that the July 2004 letter indicates that 
the veteran was sent, as an enclosure to the letter, a blank 
PTSD stressor form for him to complete and return.  The July 
2004 letter states that "specific details of the combat 
related incident(s)" that support his PTSD claim should be 
provided.  The Board has considered whether the veteran might 
have been misled or that confusion might have resulted as a 
result of that statement (a similar statement also is shown 
in a September 2004 letter) such that an individual in the 
veteran's position might have been led to believe that only 
combat veterans may be entitled to consideration for service 
connection for PTSD, or that the veteran might not have been 
adequately informed of what evidence is needed for PTSD 
service connection claims.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question not 
addressed by the AOJ, the Board must consider whether 
prejudice occurred); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).  However, the veteran consistently has been 
represented in this case, and in light of the entire record, 
and in particular, the representative's statements made at 
the Board hearing, it is apparent to the Board that the 
veteran has non-PTSD neuropsychiatric impairment; that the 
veteran has not had combat action, nor is asserting that he 
did; and that the veteran is not asserting that he has been 
diagnosed with PTSD or that he had psychic or emotional 
stressor during military service, whether in the Marines or 
during National Guard service.  Further, after July 2004, VA 
provided the veteran additional notices to reinforce notice 
given in 2004.  See letters dated in September 2004 and 
December 2004.  VA provided the veteran notice consistent 
with Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 
along with the Statement of the Case (SOC) and the 
Supplemental SOC (SSOC), and a letter dated in March 2006.  
The SOC and SSOC, which included 38 C.F.R. § 3.159, from 
which the "fourth element" notice requirement is derived, 
explained to the veteran and his representative what evidence 
has been considered and why the PTSD claim remains denied.  

The Board fails to find material prejudice associated with 
timing of Dingess/Hartman notice.  As explained, the basic, 
underlying evidentiary requirements of a PTSD service 
connection claim are not met.  Under the circumstances of 
this case, provision of notice about what general 
considerations are relevant to assigning percentage 
disability ratings for service-connected disabilities and 
effective dates for the grant of service connection or 
percentage ratings assigned to service-connected disability, 
whether before or after May 2005, would not have any bearing 
on the outcome of this case.       

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical and verification 
records for Marines service, and apparently, some personnel 
records associated with National Guard service, and as well, 
VA and private clinical records, the veteran's lay 
statements, hearing testimony, and C&P examination results.  
Despite appropriate notice during the appeal as discussed 
above, the veteran has not identified sources of additional, 
pertinent evidence that is missing from the record and which 
specifically concerns PTSD, as opposed to non-PTSD 
neuropsychiatric impairment, which is addressed in the remand 
order below.  

Based on the foregoing, the Board concludes that VA's duty to 
assist was met.  It is not precluded from deciding this case 
based on the evidence of record.    


ORDER

Service connection for PTSD is denied.


REMAND

As a preliminary matter, the Board notes that, in VA Form 21-
526 filed in June 2004, the veteran did not list bipolar 
disorder among the disabilities for which he was claiming 
service connection, although he specifically listed PTSD as 
one of these disabilities.  The Board also notes that the May 
2005 rating decision from which this appeal arises did not 
specifically decide a claim of entitlement to service 
connection for bipolar disorder.  The clinical records in the 
claims file, as of May 2005, did not indicate that the 
veteran has been diagnosed with bipolar disorder.  The RO 
first specifically denied service connection for bipolar 
disorder in connection with the issuance of the Statement of 
the Case (SOC) in March 2006.  Under the circumstances of 
this case, the Board finds it appropriate to construe the 
veteran's VA Form 9, received in April 2006, as a timely 
notice of disagreement on the issue of service connection for 
bipolar disorder decided in March 2006.  The December 2006 
Supplemental SOC (SSOC) included a discussion on the bipolar 
disorder claim, but the cover letter contained instructions 
to the effect that a response to the SSOC was optional if the 
veteran had filed a completed and signed VA Form 9.  As the 
veteran had filed a completed and signed VA Form 9 following 
the March 2006 SOC, the Board elects to waive timely 
substantive appeal on this claim.  See Beyrle v. Brown, 9 
Vet. App. 24 (1996).  It finds that this issue is properly on 
appeal along with the claims of entitlement to service 
connection for headaches, tinnitus, hearing loss, cervical 
spine disability, and bilateral knee disability, and all of 
those claims are the subject of further evidentiary 
development on remand.

The record, to date, indicates that, after active duty in the 
U.S. Marines from June 1943 to July 1946, the veteran had 
additional service in the New Jersey National Guard (Army), 
from January 1947 to January 1948.  The veteran, however, 
recalls that he might have served two years in the National 
Guard.  See statement received in December 2004.  The service 
medical records for the Marines active duty period are in the 
claims file.  Additional National Guard service, if any, has 
not been verified, and any service medical records or any 
additional service personnel records for National Guard 
service are not in the record.  

As explained, the sole physical injury the veteran claims as 
the cause of his claimed disabilities is one sustained in the 
summer of 1947, during National Guard service, when a tank 
hatch cover hit his head.  The veteran claims that he has had 
intermittent headaches over the years as a result of the head 
injury.  The August 2005 C&P neurology examination report 
indicates a diagnosis of post-traumatic headache disorder.  
The veteran seems to be asserting that his cervical spine 
problems (recent clinical records show degenerative changes 
in the cervical spine) are related to the head injury given 
the proximity of the cervical spine segments to the actual 
site of the injury.  He believes that his bipolar disorder is 
a neuropsychiatric manifestation associated with head injury.  
He reportedly has had intermittent tinnitus symptoms since 
the 1947 incident, although tinnitus was not reported during 
the August 2005 VA audiology examination.  He also reported 
that he fell and landed on his knees when the tank hatch 
struck his head and believes his knee problems (recent 
clinical records indicate diagnoses of bilateral knee 
osteoarthritis; the veteran is status post bilateral knee 
replacement surgery) stem from the 1947 incident.  As for 
hearing loss, the veteran seems to be asserting that his 
hearing impairment, which is shown based on August 2005 VA 
audiology examination results, either stems from the 1947 
incident, or more generally, from loud engine or muffler 
noise experienced during military service.  That possibility 
is plausible in light of the veteran's military occupational 
specialty and based on his lay reports as to noise exposure. 

Under the circumstances, the Board finds that a decision on 
the remaining seven issues should be deferred to verify 
whether the veteran has additional National Guard service and 
to obtain any additional service medical/personnel records 
associated with National Guard service.  This effort should 
include any treatment or hospitalization records from Fort 
Dix, Walston Army Hospital.  

Further, in light of testimony and lay statements to the 
effect that the veteran has a long history of treatment for 
manic-depressive manifestations and diagnosed bipolar 
disorder, the veteran should be asked to provide a list of 
medical care providers that treated him specifically for 
those problems, and for any other remaining claimed 
disability.  Also, the veteran identified Dr. Florek as a 
care provider who treated him for neuropsychiatric problems 
and provided a records-release authorization form for that 
doctor.  The record reflects that VA sent Dr. Florek a 
records-request in November 2005, but, to date, the claims 
file does not reflect records from Dr. Florek.  On remand, 
another effort should be made to obtain Dr. Florek's records.  

Also, the veteran recently has been treated at a VA medical 
facility, and any additional VA clinical records should be 
associated with the claims file while this appeal is on 
remand status.  

Accordingly, the appeal is REMANDED for the following 
actions:

1.  Ask the veteran to provide a list of 
medical care providers who treated him for 
bipolar disorder or manic-depressive 
manifestations; headaches; cervical spine 
disability; knee problems; tinnitus; and 
hearing loss that he has not already 
identified but whose records he desires VA 
to consider before readjudicating his 
appeal.  Ask him to provide as much 
information about each care providers, 
such as full names of doctors or 
institutions, addresses, approximate dates 
of care, and the nature of treatment 
provided, to the extent he is able.  Then 
assist the veteran in securing missing 
records from those sources as identified 
by the veteran.  

2.  Verify the exact dates of service in 
the New Jersey National Guard (Army).  
Obtain complete copies of the veteran's 
service medical and personnel records for 
National Guard service.  This directive 
includes records concerning 
hospitalization or treatment at Fort Dix, 
Walston Army Hospital.  Document 
correspondence or inquiry to, and 
responses from, any such organization or 
authority.  Document any determination 
that no National Guard service medical 
and/or personnel records exist.       

3.  Make a follow-up request to Dr. Florek 
to obtain his records.  Ask the veteran to 
execute a new records-release 
authorization form as needed to facilitate 
this effort.    

4.  Ensure that any additional, and more 
contemporaneous, VA clinical records are 
associated with the claims file.  

5.  After completing the foregoing, 
readjudicate the appeal based on a review 
of the entire record.  If any benefit 
sought remains denied, then issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
an opportunity to respond to it.  Then, if 
in order, return the appeal to the Board 
for further review.    

The veteran has the right to submit additional evidence and 
argument on the matters remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


